Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner acknowledged the amendments to the specification dated 9/2/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weinstein et al., US 2018/0185100 A1, hereinafter Weinstein.
Claim 1. 
Weinstein teaches a surgical system (see fig. 1) comprising: a tracking device (FIG. 5 is a perspective view of various trackers used as registration devices. And at [0063] Navigation system 20 is operable with a plurality of tracking devices 44, 46, 48, also referred to herein as trackers) comprising a first fiducial marker (see [0104] discloses a plurality of tracking markers 224 for being sensed by the one or more position sensors 40 of the localizer 34 to determine a pose of the registration coordinate system RCS relative to the localizer coordinate system LCLZ) configured for use with a surgical navigation tracking system, the tracking device configured to be mounted to a patient (see [0063] discloses one tracker 44 is firmly affixed to the femur F of the patient and another tracker 46 is firmly affixed to the tibia T of the patient); 
an augmented reality marker assembly comprising a second fiducial marker configured for use with an augmented reality system (see [0095] for mixed reality, [0102] discloses the registration markers 222 may comprise planar reference images, coded AR markers, QR codes, bar codes, and the like), the augmented reality marker assembly configured to be attached to the tracking device at a fixed orientation ([0105] discloses the positions of the registration markers 222 are known with respect to positions of the tracking markers 224 in the registration coordinate system RCS. These relative positions can be measured during manufacture of the registration device 220, such as by a coordinate measuring machine (CMM) or can be determined using the pointer previously described. The positions (e.g., the coordinates) of the registration markers 222 and the tracking markers 224 in the registration coordinate system RCS can be stored in memory in the HMD controller 210, the navigation controller 26, or elsewhere for retrieval by any one or more of the controllers described herein); 
a sensor assembly configured to identify locations of each of the first fiducial marker and the second fiducial marker (see [0100] discloses the HMD 200 utilizes the four tracking sensors 212 and/or the depth camera to map the surroundings and establish the HMD coordinate system. The HMD 200 then utilizes the camera 214 alone, or in conjunction with the depth camera, to find objects in the HMD coordinate system. The examiner believes the sensor assembly consists of two different sensors/cameras); and 
a control system communicably connected to the sensor assembly (see fig. 2 #26 navigation controller), the control system configured to: 
determine a first three-dimensional orientation of the patient by locating the first fiducial marker via the sensor assembly, determine a second three-dimensional orientation of the augmented reality marker assembly by locating the second fiducial marker via the sensor assembly (see [0077] discloses given the fixed relationship between the bones and their bone trackers 44, 46, positions and orientations of the femur F and tibia T in the femur coordinate system FBONE and tibia coordinate system TBONE can be transformed to the bone tracker coordinate systems BTRK1 and BTRK2 so the camera unit 36 is able to track the femur F and tibia T by tracking the bone trackers 44, 46. These pose-describing data are stored in memory integral with both manipulator controller 54 and navigation controller 26. Also see [0106] discloses the HMD controller 210, the navigation controller 26, and/or the manipulator controller 54 registers the HMD coordinate system and the localizer coordinate system LCLZ in response to the user directing the HMD 200 toward the registration markers 222 so that the registration markers 222 are within the field of view of the camera 214 and thus within the images captured by the camera 214 and in response to the one or more position sensors 40 sensing the tracking markers 224), and determine a relationship between the first three-dimensional orientation and the second three-dimensional (see [0113] discloses a 3D position of the registration markers 222 (or points associated with the registration markers 222) is established by triangulation using a ray from each stereo camera) orientation according to the fixed orientation of the augmented reality marker assembly relative to the tracking device ([0105] discloses the positions of the registration markers 222 are known with respect to positions of the tracking markers 224).

Claim 2. 
The surgical system of claim 1, wherein the control system further comprises a display screen, wherein the control system is further configured to cause the display screen to display surgical data according to the relationship. See fig. 1, #28, 29 or screen 1. [0062] The navigation controller 26 can be a personal computer or laptop computer. Navigation controller 26 has the displays 28, 29, central processing unit (CPU) and/or other processors, memory (not shown), and storage (not shown). The navigation controller 26 is loaded with software as described below. The software converts the signals received from the camera unit 36 into data representative of the position and orientation of the objects being tracked.

Claim 3. 
The surgical system of claim 2, wherein the display screen comprises at least one of a near-eye display or a head-mounted display. See figs. 1-2 the HMD 200 comprises a head-mountable structure 202, which may be in the form of an eyeglass and may include additional headbands or supports to hold the HMD 200 on the user's head.

Claim 4. 
The surgical system of claim 2, wherein the second fiducial marker is configured to identify a type of the augmented reality marker assembly. [0171] Referring to FIG. 43, a method of visually representing the surgical plan for the surgical procedure is shown. The method comprises, in step 398, receiving the virtual model of the patient's bone. The virtual model has the model coordinate system MODEL2. The model coordinate system MODEL2 is registered to the operational coordinate system in step 400. The HMD coordinate system and the operational coordinate system are registered in step 402. The HMD coordinate system is associated with the HMD 200. The model image 274 is displayed with the HMD 200 in step 404 that represents at least a portion of the patient's bone. The model image 274 is displayed with the HMD 200 to the user in step 406. One of the plurality of secondary images 272, 276 are selectively displayed with the HMD 200 in step 408. The plurality of secondary images 272, 276 comprises the target image 276 that represents the volume of material to be removed from the patient's bone and the implant image 272 that represents the implant to be placed on the patient's bone once the volume of material is removed from the patient's bone. The plurality of secondary images 272, 276 are configured to be overlaid on the model image 274 with the model image being displayed with the predefined transparency.

Claim 5. 
The surgical system of claim 4, wherein: the type of the augmented reality marker assembly corresponds to a surgical procedure type; and the control system is further configured to cause the display screen to display the surgical data according to the surgical procedure type. [0171] Referring to FIG. 43, a method of visually representing the surgical plan for the surgical procedure is shown. The method comprises, in step 398, receiving the virtual model of the patient's bone. The virtual model has the model coordinate system MODEL2. The model coordinate system MODEL2 is registered to the operational coordinate system in step 400. The HMD coordinate system and the operational coordinate system are registered in step 402. The HMD coordinate system is associated with the HMD 200. The model image 274 is displayed with the HMD 200 in step 404 that represents at least a portion of the patient's bone. The model image 274 is displayed with the HMD 200 to the user in step 406. One of the plurality of secondary images 272, 276 are selectively displayed with the HMD 200 in step 408. The plurality of secondary images 272, 276 comprises the target image 276 that represents the volume of material to be removed from the patient's bone and the implant image 272 that represents the implant to be placed on the patient's bone once the volume of material is removed from the patient's bone. The plurality of secondary images 272, 276 are configured to be overlaid on the model image 274 with the model image being displayed with the predefined transparency.

Claim 6. 
The surgical system of claim 2, wherein: the control system is further configured to generate a surgical plan; and at least a portion of the surgical data displayed via the display screen comprises the surgical plan. [0171] Referring to FIG. 43, a method of visually representing the surgical plan for the surgical procedure is shown. The method comprises, in step 398, receiving the virtual model of the patient's bone. The virtual model has the model coordinate system MODEL2. The model coordinate system MODEL2 is registered to the operational coordinate system in step 400. The HMD coordinate system and the operational coordinate system are registered in step 402. The HMD coordinate system is associated with the HMD 200. The model image 274 is displayed with the HMD 200 in step 404 that represents at least a portion of the patient's bone. The model image 274 is displayed with the HMD 200 to the user in step 406. One of the plurality of secondary images 272, 276 are selectively displayed with the HMD 200 in step 408. The plurality of secondary images 272, 276 comprises the target image 276 that represents the volume of material to be removed from the patient's bone and the implant image 272 that represents the implant to be placed on the patient's bone once the volume of material is removed from the patient's bone. The plurality of secondary images 272, 276 are configured to be overlaid on the model image 274 with the model image being displayed with the predefined transparency.

Claim 7.
The surgical system of claim 1, wherein: the augmented reality marker assembly comprises a plurality of fastening mechanisms (see [0063-0065]); and the plurality of fastening mechanisms are configured to be attached to a frame of the tracking device in a particular manner that causes the augmented reality marker assembly to assume the fixed orientation. [0075] Navigation system 20 monitors the positions of the femur F and tibia T of the patient by monitoring the position of bone trackers 44, 46 firmly attached to bone. Femur coordinate system is FBONE and tibia coordinate system is TBONE, which are the coordinate systems of the bones to which the bone trackers 44, 46 are firmly attached. At [0100] discloses the HMD 200 uses the camera 214 to capture video images of markers attached to the objects and then determines the location of the markers in the local coordinate system LOCAL of the HMD 200 using motion tracking techniques and then converts (transforms) those coordinates to the HMD coordinate system. Methods of tracking the pose of the HMD 200 in the HMD coordinate system, and to determine the three dimensional locations of features within the environment.

Claim 8. 
The surgical system of claim 7, wherein the plurality of fastening mechanisms comprises a plurality of clips. See [0002] discloses often the surgical navigation system includes tracking devices attached to the objects being tracked. A surgical navigation localizer cooperates with the tracking devices to ultimately determine positions and/or orientations of the objects. 
The term clip is known in the art and it may be considered as a design choice to fasten an object using a clip, glue or screw or etc.

Claim 9. 
The surgical system of claim 1, wherein: the control system comprises a plurality of augmented reality marker assemblies, which comprise the augmented reality marker assembly; the plurality of augmented reality marker assemblies each comprise an augmented reality fiducial marker; the plurality of augmented reality marker assemblies are configured to attach to the tracking device at a plurality of attachment points; and each of the augmented reality fiducial markers is configured to identify a type of the augmented reality marker assembly and at which of the plurality of attachment points the augmented reality marker assembly is attached. [0063] Navigation system 20 is operable with a plurality of tracking devices 44, 46, 48, also referred to herein as trackers. In the illustrated embodiment, one tracker 44 is firmly affixed to the femur F of the patient and another tracker 46 is firmly affixed to the tibia T of the patient. Trackers 44, 46 are firmly affixed to sections of bone. Trackers 44, 46 may be attached to the femur F and tibia T in the manner shown in U.S. Pat. No. 7,725,162, hereby incorporated by reference. Trackers 44, 46 could also be mounted like those shown in U.S. Patent Application Pub. No. 2014/0200621, filed on Jan. 16, 2014, entitled, “Navigation Systems and Methods for Indicating and Reducing Line-of-Sight Errors,” hereby incorporated by reference herein. In additional embodiments, a tracker (not shown) is attached to the patella to track a position and orientation of the patella. In yet further embodiments, the trackers 44, 46 could be mounted to other tissue types or parts of the anatomy.

Claim 10. 
The surgical system of claim 1, wherein the sensor assembly comprises a sensor configured to identify locations of each of the first fiducial marker and the second fiducial marker. [0098] The HMD 200 also comprises a photo/video camera 214 in communication with the HMD controller 210. The camera 214 may be used to obtain photographic or video images 214 with the HMD 200, which can be useful in identifying objects or markers attached to objects.

Claim 11. 
The surgical system of claim 1, wherein the sensor assembly comprises: a first sensor configured to identify a first location of the first fiducial marker; and a second sensor configured to identify a second location of the second fiducial marker. See [0102] discloses the registration markers 222 may comprise planar reference images, coded AR markers, QR codes, bar codes, and the like. An image processing engine may identify the registration markers 222 and determine a corresponding position and/or orientation of the registration markers 222. Known software can be employed to analyze the images from the camera 214 on the HMD 200 to identify the registration markers 222 and determine coordinates of the registration markers in the HMD coordinate system, sometimes in conjunction with data from the depth sensor. Such software can include, for example, Vuforia, Vuforia SDK, VuMark, and/or Vuforia Model Targets, all provided by PTC Inc. of Needham, Mass.; open source software, such as the HololensARTookKit and/or the ARToolkit (v5.3.2); or other software. Additionally, image data from the camera 214 and/or data from the depth sensor can be analyzed to identify the registration markers 222 and to determine coordinates of the registration markers 222 in the HMD coordinate system in the manner described in U.S. Patent Application Pub. No. 2012/0306850, entitled, “Distributed Asynchronous Localization and Mapping for Augmented Reality,” hereby incorporated herein by reference.

Claim 12. 
The surgical system of claim 1, wherein the sensor assembly comprises a plurality of tracking cameras. See [0113] discloses the camera 214 may comprise two stereo cameras that employ stereo vision to identify image pixels in sets of images that correspond with each of the registration markers 222 observed by the stereo cameras. A 3D position of the registration markers 222 (or points associated with the registration markers 222) is established by triangulation using a ray from each stereo camera. For instance, a point x in 3D space is projected onto respective image planes along a line which goes through each stereo camera's focal point, resulting in the two corresponding image points and since the geometry of the two stereo cameras in the LOCAL coordinate system (and the HMD coordinate system) is known, the two projection lines can be determined. Furthermore, since the two projection lines intersect at the point x, that intersection point can be determined in a straightforward way using basic linear algebra. The more corresponding pixels for each registration marker 222 identified, the more 3D points that can be determined with a single set of images. In some cases, multiple sets of images may be taken and correlated to determine the coordinates of the registration markers 222.

Claim 13 is rejected with similar reasons as set forth in claims 1, 7-8, above. A tracking device attachment for correlating a tracking system coordinate frame with an augmented reality system coordinate frame, the tracking device attachment comprising: a fiducial marker (see [0104-0106] tracking markers 224) configured to be identified by an augmented reality system; and a plurality of fastening mechanisms configured to attach the tracking device attachment to a tracking device at a fixed orientation, wherein the tracking device comprises a marker configured to be identified by a surgical navigation system and configured to be mounted to a patient (see above for claim 1).

Claims 14-15 are rejected with similar reasons as set forth in claims 4-5, above
Claims 16-17 are rejected with similar reasons as set forth in claims 7-8, above

Claim 18 appears to relate effectively to the same subject matter as disclosed in claims 1, 13, therefore claim 18 is rejected with similar reasons as set forth in claims 1 and 13, above.
Claims 19-20 are rejected with similar reasons as set forth in claims 2-3, respectively, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/P.E., D.Sc., Art Unit 2613